DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the applicant means by wherein the (a) preparing a photo-sintering nano ink includes forming the oxide film on the conductive nano particle by providing oxygen at a concentration of 8000 ppm or more and less than 17,000 ppm. For examination purposes it is considered wherein in step (a) preparing a photo-sintering nano ink, the concentration of oxygen provided to the conductive nano particle is 8000 ppm or more and less than 17,000 ppm.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon Jin Kim et al (Korean Patent: 20170003815, here after Kim).
Claim 1 is rejected. Kim teaches a photo-sintering method comprising:
(a) preparing a photo-sintering nano ink, said photo- sintering nano ink comprising
a photo-sintering precursor including a conductive(copper) nano particle and an oxide film surrounding the conductive nano particle [page 3 paragraph 4],
a polymer binder resin, and
an adhesive [page 5 paragraphs 7-9, page 6 paragraph 6];
(b) coating a flexible substrate with the photo- sintering nano ink [page 7 paragraph 8]; and
(c) photo-sintering the photo-sintering nano ink coated on the flexible substrate by using white light [page 8 paragraph 9],
wherein the (a) preparing a photo-sintering nano ink the concentration of oxygen provided to the conductive nano particle is 10,000 ppm (considering 1% copper oxide) [page 3 paragraph 7].
Claim 2 is rejected as Kim the light unit (93) is above the substrate [page 7 paragraph 4, fig. 12], therefore in the step (c), a temperature at which the photo-sintering nano ink coated on the substrate is heated by the white light is higher than a temperature at which the substrate is heated by the white light.

Claim 3 is rejected as Kim teaches the preparing of the photo-sintering nano ink comprises: mixing (inherently has to be mixed to form ink) the photo-sintering precursor with a base solution including the polymer binder resin and the adhesive [page 3 paragraph 3, page 6 paragraph 6]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712